—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered January 23, 1997, convicting defendant, after a nonjury trial, of official misconduct and petit larceny, and sentencing him to an intermittent prison term of 8 weekends concurrent with a term of 3 years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the trial court’s credibility determinations. The non-accomplice evidence provided ample corroboration of the accomplice testimony (see, People v Bretti, 68 NY2d 929). Concur — Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.